Citation Nr: 1241134	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from September 1983 to May 1986, with additional service in the Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2011, a claim of entitlement to service connection under 38 U.S.C.A. § 1151 for a back disorder created as a result of an operation performed at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania was raised.  As the RO has not adjudicated this issue, the Board does not have jurisdiction over it.  Accordingly, the issue of entitlement to service connection under 38 U.S.C.A. § 1151 for a back disorder created as a result of VA surgery is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for a low back disorder due to a back injury sustained while in service.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The RO should obtain additional evidence pertinent to the Veteran's claim that has been identified by the record.  The record indicates that the Veteran underwent a L1-2 hemilaminectomy/diskectomy in June 2004 at the Philadelphia VAMC.  During his July 2011 hearing before the Board, the Veteran indicated that he has been receiving treatments for his back condition at VA since that time.  A July 2011 letter from N.W., C.R.N.P. also stated that the Veteran had been followed by the Pain Service at the Philadelphia VAMC since 2004.  However, the VA treatment records currently associated with the claims file are dated from January to July 2009.  The records relating to the Veteran's June 2004 back surgery and treatments prior to January 2009 are not included in the claims file or his Virtual VA file.  When VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, such documents are constructively part of the record before VA, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran stated at the July 2011 Board hearing that within one year of service separation he sought treatments for his low back condition at the Friends Hospital and that he also received treatments at the Eastern Philadelphia Psychiatric Institute (E.E.P.I.) for pain management associated with his current low back condition.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, all relevant records must be obtained before the Board can proceed with the claim on appeal

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for low back disorder since service separation.  The RO must then obtain copies of the related medical records that are not already in the claims file, to include the treatment records from the F. Hospital and E.E.P.I. identified by the Veteran during his July 2011 Board hearing.  Regardless of his response, the RO must obtain and associate with the claims file all updated VA treatment records from the Philadelphia VAMC, specifically to include the records pertaining to the Veteran's June 2004 back surgery and all subsequent treatments for his low back.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2).

